Earl Warren: Number 11, James E. Youngdahl, W. Chandler, Ruth Ralph, Amalgamated Clothing Workers of America, CIO, et al., Petitioners, versus Rainfair Incorporated. Mr. Isaacson.
William J. Isaacson: Mr. Chief Justice, may it please the Court. This case is here under writ of certiorari to the Supreme Court of Arkansas. Petitioners here are the Amalgamated Clothing Workers of America, the labor organization and 10 individuals. Three of these individuals are representatives of the Amalgamated or are employed by it. Seven of these petitioners are employees of the Rainfair, Incorporated, a company involved in this proceeding and made application for membership to be Amalgamated and designated it as their bargaining representative. Rainfair, the company here, has two plants. One of which is in the Racine, Wisconsin and one, in Wynne, Arkansas, a small community in the Eastern half of that State. If the plant in Wynne, Arkansas which is involved in this proceeding and only that plant, as to that -- as to the fact that Rainfair is engaged in interstate commerce. There is no denial of it, and as a matter of fact, it was submitted in this brief of my opponent in behalf of Rainfair. The Company at Wynne, Arkansas employees, time is a controversy, came into being some 107 people, predominantly women. At the time of the strike, which I have come in a moment which is the key question here, there were some 87 people, 80 of whom were women. Throughout all of the proceeding here, I shall discuss that the plant was mostly women. Now, the injunction issued by a trial court (Inaudible) from engaging in any activity at -- engaged near the plant of Rainfair (Inaudible). This included or this precluded rather, the picketing that precluded assembly on a vacant lot across these premises and it precluded any form of speech near the plant. This injunction was challenged by the trial court and in the court below on two basic grounds and the court below -- the court -- Supreme Court of Arkansas, a challenge was made on the ground that this injunction contravene this assembly, that the petitioner held under the Fourteenth Amendment. Secondly, an independent ground, it was challenged on the ground of the Supreme Court that the trial court here had cut across, interferes with protected activities under the National Labor Relations Act or had taken upon itself the function of the Labor Board, function exclusively that of the Labor Board to cross this unfair labor practice. On March 19, 1956, the Supreme Court of Arkansas upheld and affirmed the injunctions which I described, primarily and substantially on the ground of striking in their activities during a strike from June 20 to June 24, had a view in strike breakers and is the views to perform substantially of calling the strike breakers scabs and variance of that term. There -- the complaint by the company in the trial court on which the ex parte injunction first granted and finally the permanent injunction, the complaint alleged that the objective of these activities were illegal under Arkansas law, first, that it was contrary to their right to work constitutional amendment in enabling statute, and that also that these activities were illegal because they were for the purposes of coercing the employee to join an organization or rather coercing the employer, coerce the employee to join the organization contrary to their desires. The Supreme Court of Arkansas, which is the only Court in petition in the opinion in this proceeding, did not find either of the objectives to be illegal. It did not discuss it in terms of objective. The Supreme Court in Arkansas found, as to the Fourteenth Amendment question that we raised. They found that the Fourteenth Amendment did not protect these activities here because as they say the act of -- even if they conceded that the acts of violence involved here fall in that category, the category of isolated episodic act, there was nothing isolated or infrequent about persistent abuse, insults, etiquette along the picket line. Many jurisdictions have authorized such injunctions with the strikers' acts and conduct had been so entangled with violence, another illegal conduct, that future excesses might reasonably be anticipated in light of what is previously done. The conduct, as I initially stated, to which this Court makes reference at this point was substantially and basically the calling of the strike breakers as they entered and left the plant, scabs and variance of that term. The Court, so far as the preemption question is concerned, said that while they realized that the ultimate decision would have to be made by this Court. Then went on to say, so far the state courts had been unanimous in holding that the National Labor Relations Act does not preclude them from granting injunctive relief against picketing in a manner that is unlawful under state law. Until, otherwise told, we shall assume that it was not the purpose of the federal act to deprive a state court of its ancient jurisdiction in such matters. These are the basic holdings of the Court on which this all embrace the injunction was granted. Now, the facts which led up to the strike which is an issue here are briefly these. In the early part of 1955, the Amalgamated Clothing Workers proceeded to attempt to organize these employees, at that organization met with some success that demonstrated in a number of ways. The organization by April was in a position where they thought they could go to the employer and make a request for exclusive recognition as a bargaining agent and there is evidence that during a -- peace meeting with the employer, they stated that they represent the majority of the employees as many as 80. The employer, however, sought it not to recognize the union and instead engaged in what the petitioner, Amalgamated, regarded as unfair labor practices because on April the 5th, charges were filed with the National Labor Relations Board at the sub-regional office of Memphis to the -- Tennessee, to the effect that these activities constitute on the part of the company in response to the union's organizational campaign and request for recognition, constituted interference, straight coercion in the terms of statute. Subsequently, sometime in the month of April, there was a petition for an election filed by the Amalgamated. This petition, however, withdrawn in the light of what the organization, the Amalgamated, considered to be the unfair labor practices continuation of those unfair labor practice on the part of the employer. Apparently, there was a feeling that it could not be an untrammeled choice at this particular time in the light of these unfair labor practices. On the 2nd of May, there was a strike called by the Amalgamated, 29 persons went out on that strike. The day that the strike was called, the employer countered with a letter to the strikers, to the effect that if they did not return to work, that they -- places would be failed, and there will be no jobs for them. As the result of this letter, some three persons did return to work, the other 26 continued on strike until May the 19th, when the realization came upon the organization and these persons were a part of -- of this strike, that this was not a strike which could be successful. On that day, they abandoned the strike. So, advised, the employer of the strike was abandoned and asked that all of these persons be reinstated. The company was so apprised of that fact on the 19th of May. The company, however, although that they had not replaced all of these persons, as a matter of fact they hired some 13 persons, the testimony developed in the proceeding before the trial court. Although they hired some 13 persons, they nevertheless sought it not to take on any of these people. As a result of this, additional charges were filed, amended charges were filed broadening the initial charge to include an 83 on the ground of -- there had been discrimination in view of the company's refusal to reinstate these particular persons when they've made their offer, after their sort of activity have come to end. And there was an additional charge filed between the charge, the general interference, and the restrain charge and that which I now described of a refusal of bargain in the interval. So, by this time on June the 6th, we have charges now of interference restraint and coercion, refusal of bargain and discrimination by virtue of this failure to reinstate -- refusal to reinstate of these persons, these 15 persons were part of the 26 on the strike. The company nevertheless, did not reinstate any of these employees and consequently, on June the 28th, the union went out on strike again. I say consequently because I don't think that there's any dispute that the union strike on June the 20th was because of the, that they consider it to be the company's unfair labor practice. As a matter of fact, the brief of the company, it's described in this way on pages 3 and 4 of the brief of the company, described this way. Bottom page 3, on June 17, 1955 the strikers met with several staff members of the union of Forrest City Arkansas and vote to reestablish the picket line because Rainfair refused to reinstate the strikers or for continuing unfair labor practices. The strike which began on June the 20th and which terminated on June 24th on an ex parte injunction is the only strike and only picketing activity which is before -- which was before the court in Arkansas, and now before this Court. The -- at this strike, we do not have the precise numbers that engaged these strikes. It was a presumably, something less told than the 26 employees who have not been reinstated because some of these 26 had gone off to other job. There are no additional adherence to this strike activity at this time. So, there was something less than 26 employees who are now out on strike. This strike continued until, as I said, until the 24th, when the ex parte injunction was granted -- granted on the faces of a verified complaint, verified by the plant manager and according to the record, oral testimony by the plant manager. There was a hearing held on this injunction on the 1st of July, and on September the 15th, this injunction was made permanent. On the 15th also, and I refer to this only because the point that was made in the brief of counsel for the company, they also dismissed a contempt by taking, which had been heard on July the 20th against two youngsters who had broken some bottles in the vicinity of the plant sometime during the month of July. And this -- after -- after the strike was concluded and that the -- this activity was in contempt with the Court decree. The Court did not find so however. However, there is in fact some reference to it, some lengths, as a matter of fact in the brief for the company here. At this point, faced now with the September the 15th, faced with a permanent injunction and realizing and recognizing that there would be tending delay on appellate review in the state court. The union came to the conclusion that the only thing that could salvage out of this proceeding, was to go to an immediate election. This -- they decided to do, and there was a stipulation for an election. On that -- on that, election held on October the 19th, some 57 people voted against the union and 48 people voted for the union even though, there has been an injunction in effect for all these several months. Nevertheless, there were some 48 persons, who still adhere to their original affiliation with the organization. Some 15 persons voted what the Board refers to as challenged ballots that as they're committed to vote but their ballots are -- their ballots are sequestered from the ballots to which no challenge was made and helpful examination. These challenge ballots were subsequently, several months later, not to be entitled to vote. As I've said on March the 19th, in Supreme Court of Arkansas, affirmed the injunction of the lower court. Subsequently, to the affirmation of the injunction, the last act, when the proceeding, so far as this Court is concerned, took place and that is that there was a settlement of the charges which the National Labor Relations Board amended, a settlement providing with the -- the posting of a notice on the bulletin board of the company and that notice provided that the company would not interfere, restrain or coerce the employees, would not interrogate the employees and that it would not permit the Wynne Industrial Development Corporation, a group of businessmen in Wynne, to use the premises of the company for purpose of interference and restraint and they would not hold them out as the agents of the company. Obviously, I cannot give this Court, that it's not a matter of record, the precise detail which led up to the settlement that prompt the company to enter into this kind of settlement at that time. That is not before the -- that is not before us now because it is not a part of the record in this proceeding. Have there been a Labor Board proceeding and undoubtedly it would have been made a -- a part of a formal transcript. Now, as to the precise -- as to the strike itself to which the challenge is made by the employer in its complaint. As I've said, there would -- there was a picketing -- there was picketing in May of 1955, May the 2nd, May 19th which was brought to an end by the realization that the strike could not succeed.
Felix Frankfurter: Mr. Isaacson.
William J. Isaacson: Yes.
Felix Frankfurter: May I revert back to the, what you call settlement.
William J. Isaacson: Yes.
Felix Frankfurter: The use of word “settlement”.
William J. Isaacson: It's the settlement to which the employer was a party, under which they agree with the Labor Board, the Regional Director of the Labor Board to post a notice to the effect that they would not interfere that the -- the notices in the normal standard fourth language --
Felix Frankfurter: What -- what happened -- what -- is there anything more to say about the relation of the employees or more particularly the union, the local as I -- the local of Amalgamated, is there a local down there?
William J. Isaacson: There is none. It's just the -- there is no local in the area there. This is a -- an area in which this was the wholly plant, as I've come to in a moment. So we have no local --
Felix Frankfurter: Is there anything in the record that tell us or outside the record that is or as it could be put to the Court, it is relevant and to what the -- what are the more detailed facts and consequences of this settlement are, as you call it?
William J. Isaacson: Unfortunately, Justice Frankfurter, in these cases which do not proceed through the Board, the state court has very little interest in going into the matter of whether or not there are unfair labor practices on the part of the employer in determining what revenue, if any, they should make against the --
Felix Frankfurter: I'm not --
William J. Isaacson: -- the union. So, nothing --
Felix Frankfurter: The state court, as I am in this Court.
William J. Isaacson: Nothing -- yes. But nothing was brought out. This is my point nothing was brought out in the state court proceeding, concerning the fact underlying this settlement agreement. The settlement agreement, I have a copy of it here and a part of the formal government file of the National Labor Relations Board, the settlement agreement was approved on March the 21st, 1956.
Felix Frankfurter: And being -- the injunction was when? 1955?
William J. Isaacson: The injunction was 1955. March the 19th, 1956, the Supreme Court of Arkansas affirmed the trial court.
Felix Frankfurter: And this settlement followed that?
William J. Isaacson: Followed the (Inaudible). This was the -- the last act and this point, there's nothing left to be done. This strike comes to an end really on July -- on June the 24th of the year previously -- and that really was the end of the union's activities here in which they have a real understanding but nevertheless it went through the formalities and that's all that there were after that injunction was issued. There were nothing more than formalities, it went through the formalities of the court proceeding but there could not be at that point and in vindication of the rights under the statue. Both rights had been irreparably and irrevocably taken away from them.
Hugo L. Black: As I understand, are you objecting now to the entire injunction for just that (Inaudible) of injunction that applies to all action including the provision?
William J. Isaacson: We attack -- we attack the entire injunction, Your Honor. We feel that there was no basis for any part of the injunction. Alternatively though in our brief we make the point that even the state court had the power in the terms of preemption question, had the power to enjoin the activities, the calling of the strike breakers, scabs and variations of that term even if they have that power, they have no power over the rest of the controversy. In terms of the Fourteenth Amendment, we say that even if they have the power to enjoin that activity, which I described, they certainly had no power to enjoin anything else, the peaceful activity. So, we argue in the alternative to that extent.
Felix Frankfurter: When you're attacking the whole injunction --
William J. Isaacson: We are --
Felix Frankfurter: -- on the preemption ground, do you not?
William J. Isaacson: We attack it on the preemption ground. That is right.
Felix Frankfurter: And you're attacking at least portions -- these portions of the injunction in any event on the Fourteenth Amendment.
William J. Isaacson: With this -- with this -- correction, Your Honor. We attack the entire injunction on the basis of the Fourteenth Amendment too, because we claim that this right, we claim the right on the part of the strikers, calling strike breakers, scabs and variations of that term. We claim this part --
William J. Brennan, Jr.: Mr. Isaacson, may you tell us --
William J. Isaacson: -- guaranteed under the Fourteenth Amendment --
Felix Frankfurter: But in any event -- in any event, you go further and say in any event, what Justice Burton had referred to --
William J. Isaacson: That's right.
Felix Frankfurter: -- which is your final retirement of business.
William J. Isaacson: That is right.
Felix Frankfurter: All right.
William J. Brennan, Jr.: What is the significance of assisting, given to the Board proceeding on the preemption point or do I understand correctly that you're using that in support of the preemption?
William J. Isaacson: Yes. I am to this -- to this extent, Your Honor, because I feel that when you've developed this proceeding and show the alternating proceedings before the Labor Board and before the Court at the state court in Arkansas, you understand fully and get the full flavor of the enmeshment here of the proceedings before the Labor Board and before the state court particularly --
William J. Brennan, Jr.: Now, this -- does this settlement agreement for close both employer and the union from further proceedings before the Board, arising out of this fact?
William J. Isaacson: As a practical matter, it would. It doesn't read -- it doesn't say that it would made prejudice simply it's withdrawn --
William J. Brennan, Jr.: Well, is that --
William J. Isaacson: We would now be precluded by -- we would now be precluded by the Taft-Hartley statute of limitations, a six-month statute of limitations that we could no longer reinstitute these --
William J. Brennan, Jr.: Well, apart from that, is there anything in the settlement agreement which perhaps may render the absent quite moot?
William J. Isaacson: No, not all, because what we have here is that the very time at the -- at the most critical period in the union's campaign the --
William J. Brennan, Jr.: The State intervened?
William J. Isaacson: The election -- the election itself. They were under the heaviest of restraint from engaging in any activities at the most critical place, the most decisive place that this Court has recognized in -- in many decisions near the plant premises. This is a small community in which most of the persons drive to work and the place where they can be most effectively organized is at or near the plant and it was here from which we were precluded from taking any of the activities, which I've described as falling under the state court restraints. So, it's hardly moot because the most, as I've said, the most critical period in union's organizational campaign.
William J. Brennan, Jr.: Well, the union (Voice Overlap) -- but the union for reasons would at least, if it went a long voluntarily on a settlement as I understand.
William J. Isaacson: May I say this? That point, we weren't a party to the settlement at this point, that there was little that we could do in any event (Voice Overlap) --
William J. Brennan, Jr.: You say you were or we're not?
William J. Isaacson: We are not a party to the settlement.
Felix Frankfurter: Between who was the settlement?
William J. Isaacson: Settlement between the regional director on behalf of the Labor Board and the company.
Felix Frankfurter: And the union isn't mentioned in the settlement? May I (Voice Overlap) --
William J. Isaacson: Only -- only mentioned in (Voice Overlap) --
Felix Frankfurter: -- may I suggest this? In as much as you say, as you're arguing for all I know, quite correctly, I'm not suggesting in contrary. In as much as you have just considered whether it is or it isn't a moot, I put it to you whether it isn't appropriate to put the document into, lay the document before the Court so that one may discuss so considered this question in the light of the document which you reject to proving nothing -- rejecting mootness. I'm not saying it is moot. I'm not -- all I'm saying is the question has been raised.
William J. Isaacson: Well, I have -- I have the -- but this one copy --
Felix Frankfurter: Well, I --
William J. Isaacson: I -- I shall certainly duplicate it and make it available to the court.
Felix Frankfurter: -- just as whether you shouldn't -- this is a proper document to put to the court. Perhaps at your observations that you just made and the respondent's observation. What the bearing of this settlement is --
William J. Isaacson: Well, let me see --
Felix Frankfurter: -- whether it was a voluntary or whether the union did come or not. I'm not -- the slightest thought on the subject in my mind. The questions are raised that you yourself know it.
William J. Isaacson: I shall -- I shall have -- I shall have a photo that's made by the -- the Labor Board. I shouldn't think any case too long and have them before the Court as quickly as I can. But as --
Earl Warren: Is there any objection from counsel to that?
Speaker: Since the objective to -- I don't think the introduction of this has anything to do with this (Inaudible) --
Earl Warren: All right. Suppose we will wait until the end of the argument. We'll decide --
William J. Isaacson: But, coming back to Justice Brennan's point, I'll say this, repeat that at the time the injunction was in effect was the critical time, so far as the union organization is concerned and when we came through the test at the ballot box which we thought compelled to go into at that time because we have no other recourse. We were enjoined to take any other step. We have no record what to perceive or what we thought would be a very poor (Inaudible) and effort there, we proceeded with this heavy restraint of an injunction upon --
William J. Brennan, Jr.: I understand that --
William J. Isaacson: Precluding all (Voice Overlap) --
William J. Brennan, Jr.: I -- I'm puzzled Mr. Isaacson about this settlement agreement. I had the impression when you first mentioned it that the union was a party to it. Now, you said it's only between the Board and the -- the -- director and the --
William J. Isaacson: So far as I can tell from this copy which I have, before me --
William J. Brennan, Jr.: Well, didn't the union have -- didn't the union --
William J. Isaacson: No. The union doesn't have to consent on this (Voice Overlap) --
William J. Brennan, Jr.: I'm not suggesting it has to consent but did it or what --
William J. Isaacson: No. It did not consent, so far as --
William J. Brennan, Jr.: Did it object?
William J. Isaacson: We did not take in -- we did not take an appeal from the general counsel from the settlement. We --
William J. Brennan, Jr.: But did you -- did you object to it when it was made?
William J. Isaacson: Yes. We did object to it at that time. We did not take an appeal or to the general counsel, so that brought -- that brought it to an end when there was no field taken.
Charles E. Whittaker: Mr. Isaacson --
Hugo L. Black: We'll recess now.